NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                           Nos. 20-1077 & 20-1758
                                ___________

                             AARON J. BRESSI,
                                         Appellant

                                      v.

   TRACY MCCLOUD; BRITTANY DUKE; RONALD MCCLAY; MATTHEW
      NARCAVAGE; DANIEL SHOOP; JILL HENRICH; TERRY KECHEM;
 PATROLMAN ADAMS; CHRISTOPHER LAPOTSKY; JOHN GEMBIC; OFFICE
   CLERKS, Shamokin District Magistrate; BENJAMIN ALPHELBALM; OFFICE
CLERKS, Sunbury District Magistrate; MICHAEL P. TOOMEY; MICHAEL SEWARD;
   DEGG STARK; JILL FRY; CHARLES SAYLOR; PAIGE ROSINI; WARDEN
 SNYDER COUNTY PRISON; OFFICE CLERKS, Snyder County Prison; EDWARD
 GRECO; MICHAEL SUIDERS; JAMES BEST; VINCENT V. ROVITO; RACHAEL
  GLASSO; AMY STOAK; KIMBERLY BICKERT; CATHY DUZICK; MICHAEL
FANTAGROSSE; JENNIFER FANTAGROSSE; RICHARD STIENHEART; GINGER
   STIENHEART; JEFFREY LEACH; DENISE CARNUCCIO; JEFFREY LONG;
TYLER MUMMY; KIMBERLY SEDDON; CHASTITY SEDDON; WARDEN BRUCE
               KOVACH; DEPUTY WARDEN JAMES SMINK;
                      COUNSELOR SAMUEL KRANZEL
                  ____________________________________

                On Appeal from the United States District Court
                    for the Middle District of Pennsylvania
                    (D.C. Civil Action No. 4:18-cv-01345)
                 District Judge: Honorable Matthew W. Brann
                 ____________________________________
                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    January 26, 2021

               Before: CHAGARES, PHIPPS and COWEN, Circuit Judges

                            (Opinion filed: November 1, 2021)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       In this civil rights action, pro se appellant Aaron Bressi, proceeding in forma

pauperis, named over 40 defendants, including prosecutors, public defenders, judges,

court staff, prison staff, and private citizens, and brought a wide variety of claims under

42 U.S.C. § 1983, as well as state-law claims. Most of the claims were related to his

2016 arrest and subsequent convictions on counts of, inter alia, aggravated assault,

making terroristic threats, stalking, and reckless endangerment. He was sentenced to four

to eight years in prison, the judgment of conviction was affirmed on direct appeal, and

the Pennsylvania Supreme Court denied review.

       After Bressi filed an amended complaint, the Magistrate Judge recommended

dismissing all of the claims with prejudice, except for Bressi’s retaliation claim. The

Magistrate Judge recommended dismissing many of the claims as barred by the favorable

termination rule established in Heck v. Humphrey, 512 U.S. 477 (1994). The District

Court adopted the Magistrate Judge’s report and recommendation and dismissed all of the



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
claims, while affording Bressi leave to file a second amended complaint correcting the

deficiencies in his retaliation claim. Bressi’s appeal of that order gave rise to C.A. No.

20-1077. When Bressi failed to file a second amended complaint, the District Court

adopted the Magistrate Judge’s recommendation that this claim also be dismissed with

prejudice. Bressi’s appeal of that order gave rise to C.A. No. 20-1758. The two appeals

were consolidated for briefing and disposition. We have jurisdiction under 28 U.S.C.

§ 1291.1

       In his brief, Bressi argues that the District Court erred by: (1) not serving the

defendants; (2) “not amending [his] amended complaint, pursuant to the way and why

[he] stated in his motion to amend complaint, when amended complaint was filed”; (3)

not enforcing subpoenas he wanted to serve against some of the defendants; (4)

dismissing his claims for failure to state a claim; and (5) not affording him the

opportunity to amend his claims (other than the retaliation claim) before dismissing them.

       To begin, the District Court did not err by not serving the defendants. The District

Court dismissed the case after screening Bressi’s claims pursuant to 28 U.S.C.

§ 1915A(a) and 28 U.S.C. § 1915(e)(2)(B) and determining that he had failed to state a



1
  Bressi initially appealed from the order dismissing all but his retaliation claim. That
order was not immediately appealable, see Mellon Bank, N.A. v. Metro Commc’ns, Inc.,
945 F.2d 635, 640 (3d Cir. 1991), but it ripened into a final order when Bressi failed to
amend his retaliation claim and the District Court dismissed the case. See ADAPT of
Phila. v. Phila. Hous. Auth., 433 F.3d 353, 361-62 (3d Cir. 2006) (citing Cape May
Greene, Inc. v. Warren, 698 F.2d 179, 184-85 (3d Cir. 1983)). We note that because that
first order that was challenged was not immediately appealable, the District Court
retained jurisdiction over the matter. See Venen v. Sweet, 758 F.2d 117, 121 (3d Cir.
1985).
                                              3
claim. These statutes authorize pre-service screening of complaints by litigants

proceeding in forma pauperis. See Grayson v. Mayview State Hosp., 293 F.3d 103, 111

n.15 (3d Cir. 2002). Similarly, the District Court did not err by not enforcing subpoenas

that Bressi wanted to serve against some of the defendants.

       With regard to Bressi’s argument that the District Court erred in the manner in

which it docketed his amended complaint, it is unclear what Bressi is actually arguing.

He refers us to his motion for leave to amend his complaint, in which he appeared to

explain how and why he was amending his complaint, and he included as an attachment

his proposed amended complaint. The District Court denied the motion as moot,

concluding that Bressi could amend his complaint as a matter of course, and then

docketed the amended complaint. The District Court did not abuse its discretion in doing

so. See Grayson, 293 F.3d at 108 (noting that “the grant or denial of an opportunity to

amend is within the discretion of the District Court”) (internal quotation marks omitted).

There is no requirement that a court read additional information from a plaintiff’s motion

to amend into his proposed amended complaint as Bressi appears to argue the District

Court should have done here.

       We further hold that Bressi has, for the most part, forfeited his challenge to the

District Court’s ruling. M.S. by & through Hall v. Susquehanna Twp. Sch. Dist., 969

F.3d 120, 124 n.2 (3d Cir. 2020) (holding that claims were forfeited where appellant

failed to raise them in her opening brief). While Bressi generally stated that the District

Court erred in toto by dismissing his complaint, he offered no argument as to why or how

the District Court erred in adjudicating any of his approximately 40 claims. See Geness

                                             4
v. Cox, 902 F.3d 344, 355 (3d Cir. 2018) (“[I]t is well settled that a passing reference to

an issue will not suffice to bring that issue before this court.”) (citation and internal

quotation marks omitted). Similarly, Bressi’s conclusory assertion that the District Court

erred by not affording him the opportunity to amend his claims lacked any supporting

authority or suggestion about what his meritorious amendments would have been.

       To the extent that we can understand Bressi to raise a specific challenge, he

appears to focus on his retaliation claim. Considering that claim, we hold that the District

Court did not err in dismissing it. To state a claim for retaliation, Bressi needed to allege

that “(1) his conduct was constitutionally protected; (2) he suffered an adverse action at

the hands of prison officials; and (3) his constitutionally protected conduct was a

substantial or motivating factor in the decision to discipline him.” Watson v. Rozum, 834

F.3d 417, 422 (3d Cir. 2016). As the Magistrate Judge thoroughly explained, although

Bressi presented allegations sufficient to satisfy each element of a retaliation claim at the

pleading stage, he failed to plausibly allege the personal involvement of any of the

defendants against whom he brought these claims. See Rode v. Dellarciprete, 845 F.2d

1195, 1207-08 (3d Cir. 1988); cf. Jutrowski v. Twp. of Riverdale, 904 F.3d 280, 289-92

(3d Cir. 2018). As noted, Bressi was given leave to remedy this deficiency in an

amended complaint, but he failed to file an amended claim. See Grayson, 293 F.3d at

108. For these reasons, the District Court did not err in dismissing Bressi’s retaliation

claim. See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000) (noting that our

standard of review for a dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii) is plenary).

For these reasons, we will affirm the judgment of the District Court.

                                               5